1    WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
2    400 Capitol Mall, Suite 1100
3
     Sacramento, CA 95814
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     Portanova@TheLawOffices.com
5
     Attorney for Defendant
6
     HECTOR ABSI
7

8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                   )   CASE NO. 2:16-cr-00027 MCE
                                                  )
12                   Plaintiff,                   )   AMENDED STIPULATION AND ORDER
                                                  )   TO VACATE AND CONTINUE TRIAL
13
             v.                                   )   AND PRETRIAL DATES
14                                                )
      HECTOR ABSI,                                )   DATE: February 21, 2019
15                                                )   TIME: 10:00 a.m.
                  Defendant.                      )   COURT: Hon. Morrison C. England, Jr.
16                                                )
      ________________________________
17
      _____

18

19          With the Court’s permission, defendant Hector Absi and plaintiff United States of

20   America, by and through their undersigned attorneys, hereby stipulate as follows:

21          1.     By previous order, a Jury Trial was set to commence in this matter on April 8,

22                 2019. The Court set a Trial Confirmation Hearing for February 21, 2019.

23          2.     By this stipulation, the parties jointly request that the Jury Trial and Trial

24                 Confirmation Hearing be vacated. The parties further request that the Jury Trial

25                 be continued to February 10, 2020 and the Trial Confirmation Hearing to January

26                 9, 2020, and that time be excluded between April 8, 2019 to February 10, 2020

27                 under Local Code T4.

28
     AMENDED STIPULATION TO VACATE AND
     CONTINUE JURY TRIAL & TCH
1           3.     The parties also stipulate and request that the Court find the following:
2                  a. The discovery associated with this case includes email correspondence,
3                      interviews, corporate records, and other documents. To date, the government
4                      has produced over a million pages of discovery.
5                  b. Counsel for defendant received from the government, in late December, a new
6                      copy of the discovery previously produced, which discovery contains new
7                      information in the form of metadata.
8                  c. Counsel for defendant desires additional time to conduct investigation and
9                      research related to the charges, to review and copy discovery for this matter
10                     and to otherwise prepare for trial.
11                 d. The failure to grant the above-requested continuance would deny counsel the
12                     reasonable time necessary for effective preparation, taking into account the
13                     exercise of due diligence.
14                 e. The government does not object to the continuance.
15                 f. Based on the above-stated findings, the ends of justice served by continuing
16                     the case as requested outweigh the interests of the public and the defendant in
17                     a trial within the original date prescribed under the Speedy Trial Act.
18                 g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
19                     3161, et seq., within which the trial date must commence, the time period
20                     from April 8, 2019 to February 10, 2020, inclusive, is deemed excludable
21                     pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and Local Code T4 because it
22                     results from a continuance granted by the Court at defendant’s request on the
23                     basis of the Court’s finding that the ends of justice served by taking such
24                     action outweigh the best interest of the public and the defendant in a speedy
25                     trial and because a failure to grant such a continuance would deny counsel the
26                     reasonable necessary for effective preparation, taking into account the
27                     exercise of due diligence.
28
     AMENDED STIPULATION TO VACATE AND
     CONTINUE JURY TRIAL & TCH
1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions
2                  of the Speedy Trial Act dictate that additional time periods are excludable from
3                  the period within which a trial must commence.
4

5    DATED: February 19, 2019                    /s/ William J. Portanova
                                                 WILLIAM J. PORTANOVA
6                                                Attorney for Defendant
7
                                                 HECTOR ABSI

8
                                                 McGREGOR W. SCOTT
9                                                United States Attorney
10

11
     DATED: February 19, 2019                    /s/ Lee Bickely
12                                               LEE BICKELY
                                                 Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AMENDED STIPULATION TO VACATE AND
     CONTINUE JURY TRIAL & TCH
1                                                ORDER
2           Good cause showing for the reasons stated in the parties’ stipulation, the Court
3    HEREBY ORDERS THAT:
4           1.      The Jury Trial set to commence April 8, 2019 and the Trial Confirmation
5    Hearing set for February 21, 2019 are vacated and continued to February 10, 2020 and
6    January 9, 2020, respectively.
7           2.      The time from April 8, 2019, up to and including, February 10, 2020 is
8    excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), (B)(iv), as well as under
9    Local Code T4, for the reasons set forth in the parties’ stipulation, which is adopted in full.
10          IT IS SO ORDERED.
11   Dated: February 20, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AMENDED STIPULATION TO VACATE AND
     CONTINUE JURY TRIAL & TCH
